

117 S1318 IS: Yuma Crossing National Heritage Area Reauthorization Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1318IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Kelly (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the Yuma Crossing National Heritage Area.1.Short titleThis Act may be cited as the Yuma Crossing National Heritage Area Reauthorization Act.2.Reauthorization of the Yuma Crossing National Heritage AreaSection 7 of the Yuma Crossing National Heritage Area Act of 2000 (54 U.S.C. 320101 note; Public Law 106–319; 114 Stat. 1284; 128 Stat. 3802) is amended by striking 2021 and inserting 2036.